                      Case 2:18-cr-00244-JCM-DJA Document 109 Filed 04/27/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-244 JCM (DJA)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     PHILLIP AVION McGREGGOR,
               11                                        Defendant(s).
               12
               13            Presently before the court is Phillip McGreggor’s (“defendant”) emergency motion to
               14     modify sentence. (ECF No. 108). Defendant asks the court to modify his sentence to home
               15     confinement in light of the COVID-19 pandemic. Id.
               16            In particular, defendant notes that over 200 inmates have tested positive for—two of
               17     whom have died from—novel coronavirus at his facility. Id. In fact, defendant’s cellmate was
               18     removed from his cell because of COVID-19-like symptoms. Id. at 2. Defendant argues that he
               19     has preexisting medical conditions that make him particularly susceptible to the virus. Id.
               20            In light of these representations and the rapidly-evolving circumstances surrounding the
               21     pandemic, the court finds that an expedited briefing schedule is appropriate. The government
               22     shall file its response, if any, to defendant’s motion on or before Friday, May 1, 2020. Defendant
               23     shall file his reply, if any, on or before Wednesday, May 6.
               24            Accordingly,
               25            IT IS SO ORDERED.
               26            DATED April 27, 2020.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
